DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olason (U.S. 11,028,883).
With respect to claims 1-13, Olason discloses a roll cage center support comprising a chassis (210) of a vehicle, the center support comprising: a center roof bar (middle member 248 as shown in fig. 5) disposed along a midline of a canopy (244, 246) of the vehicle; windshield braces (256) for reinforcing a front of the center roof bar (248); and roof braces (264) for reinforcing a rear of the center roof bar (248), wherein the windshield braces (256) extend from a windshield crossmember (250) at a top of a windshield area of the canopy to a dash bar (302) comprising a passenger cabin portion (passenger compartment) of the vehicle, wherein the windshield braces (256) are joined to a location of the windshield crossmember (250) that is joined by the center roof bar (248), wherein the center roof bar (248) extends rearward to a midpoint of a roof crossmember (252) comprising a rear of the canopy (246), wherein the windshield braces (256) extend at an angle with respect to one another from the windshield crossmember (250) to the dash bar (302), wherein the angle is configured to reinforce the front of the center roof bar (248) to withstand forces exerted on the canopy during a rollover event, wherein the center roof bar (248) is joined to a windshield crossmember (250) at a top of a windshield area of the canopy and extends rearward to a roof crossmember (252) comprising a rear of the canopy, wherein the center roof bar (248) is configured to withstand forces exerted on top of the canopy during a rollover event, wherein the center roof bar (248) is configured to provide overhead protection to occupants within a passenger cabin portion of the vehicle, wherein the windshield braces (256) and the roof braces (264) are configured to reinforce the center roof bar respectively by way of the windshield crossmember (250) and the roof crossmember (252), wherein the roof braces (264) are joined to a location of a roof crossmember that is directly rearward of the center roof bar and extend to opposite sides of a rear of the canopy, wherein the roof braces extend at an angle with respect to one another from the roof crossmember to rear braces comprising the rear of the canopy (246), wherein the angle is configured to reinforce the rear of the center roof bar (248) to withstand forces exerted on the canopy during a rollover event.  
With respect to claims 14-20, Olason discloses a method for a roll cage center support comprising a chassis (210) of a vehicle, the method comprising: extending a center roof bar (248) along a midline of a canopy (244, 246) of the vehicle; joining a front of the center roof bar (248) to a midpoint of a windshield crossmember (250) comprising a windshield are of the canopy; and joining a rear of the center roof bar (248) to a midpoint of a roof crossmember (252) comprising a rear of the canopy (246), further comprising extending windshield braces (256) from the windshield crossmember (250) to a dash bar (302) comprising a passenger cabin portion of the vehicle, wherein extending the windshield braces (256) includes joining the windshield braces (256) to the midpoint of the windshield crossmember (250), wherein extending the windshield braces (256) includes disposing an angle between the windshield braces (256) to reinforce the front of the center roof bar (248), further comprising extending roof braces (264) from the roof crossmember (252) to rear braces (260) disposed on opposite sides of the rear of the canopy (246), wherein extending the roof braces includes joining the roof braces (264) to the midpoint of the roof crossmember (252), wherein extending the roof braces includes disposing an angle between the roof braces to reinforce the rear of the center roof bar (248).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen J Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        September 10, 2022